Exhibit 99.1 Shaanxi Weinan Aoxing Pharmaceuticals, LLC (formerly Shaanxi Weinan Huaren Pharmaceuticals, Ltd.) Index to Financial Statements Year ended December 31, 2010 Page Report of Independent Registered Public Accounting Firm F-1 Balance Sheet F-2 Statement of Operations F-3 Statement of Stockholders’ Equity F-4 Statement of Cash Flows F-5 Notes to Financial Statements F-6 to F-16 Report of Independent Registered Public Accounting Firm To the Board of Directors Shaanxi Weinan Aoxing Pharmaceuticals, LLC (formerly Shaanxi Weinan Huaren Pharmaceuticals, Ltd.) We have audited the accompanying balance sheet of Shaanxi Weinan Aoxing Pharmaceuticals, LLC (the “Company”) as of December31, 2010, and the related statement of operations, statement of stockholders’ equity and statement of cash flows for the year then ended. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing auditing procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. Our audits also included examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of the Company as of December31, 2010, and the results of its operations and its cash flows for the year then ended in conformity with accounting principles generally accepted in the United States of America. /s/ Mazars CPA Limited Certified Public Accountants Hong Kong December 23, 2011 F-1 Shaanxi Weinan Aoxing Pharmaceuticals, LLC (formerly Shaanxi Weinan Huaren Pharmaceuticals, Ltd.) Balance Sheet December 31, ASSETS Current assets: Cash and cash equivalents $ Accounts receivable Inventories Total Current Assets Property and equipment, net Intangible assets, net Deferred tax assets Total Assets $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable and accrued expenses $ Deposit received on behalf of stockholders Value-added tax payable Income tax payable Short-term bank loans Total Current Liabilities Commitments and contingencies Stockholders’ equity: Paid-in capital Additional paid-in capital Statutory reserve Accumulated losses ) Accumulated other comprehensive income Total Stockholders’ Equity Total Liabilities and Stockholders’ Equity $ The accompanying notes are an integral part of these financial statements. F-2 Shaanxi Weinan Aoxing Pharmaceuticals, LLC (formerly Shaanxi Weinan Huaren Pharmaceuticals, Ltd.) Statement of Operations Year ended December 31, Sales, net $ Cost of sales Gross profit Operating expenses: Selling expenses General and administrative expenses Total operating expenses Income from operations Other income/(expenses) Other income Interest income Finance costs ) Other expenses ) Total other income (expenses) ) Income before income taxes Provision for income taxes Net income $ The accompanying notes are an integral part of these financial statements. F-3 Shaanxi Weinan Aoxing Pharmaceuticals, LLC (formerly Shaanxi Weinan Huaren Pharmaceuticals, Ltd.) Statement of Stockholders’ Equity Paid-in capital Additional paid-in capital Statutory reserve Accumulated losses Accumulated other comprehensive income Stockholders’ equity Balance as of January 1, 2010 $ ) $ $ Transfers to statutory reserve - - ) - - Comprehensive income: Net income - Foreign currency translation adjustment - 277,250 Total comprehensive income - 957,383 Balance as of December 31, 2010 $
